JohnsoN, Judge:
The appeals for reappraisement listed in schedule-“A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties, hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval' of the Court, that the issues in the appeals for reappraisement noted on the-schedule attached hereto and made a part hereof, are the same in all material' respects as the issue decided in United States v. William Shaland, A. R. D. 12 and that the record in said ease may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the entered value® of the merchandise involved in the cases enumerated on the schedule attached hereto and made a part hereof, is equal to the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course-of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that these eases may be-submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved,, and tbat sucb values were tbe entered values.
Judgment will be entered accordingly.